Citation Nr: 0600789	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  01-04 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
post-operative right hemilaminectomy at L4-L5 residuals.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1995 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDING OF FACT

The veteran's spine disability is manifested by 
radiculopathy, particularly pain and numbness in the right 
lower extremity, and limitation of motion.


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for 
post-operative right hemilaminectomy at L4-L5 residuals have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285-5294 
(effective through September 25, 2003), Diagnostic Code 5293 
(effective from September 23, 2002 and reclassified to 5243 
effective September 26, 2003), Diagnostic Codes 5235-5243 
(effective September 26, 2003, including reclassification of 
Diagnostic Codes 5285-5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are April 2001, June 2003, December 2003, and July 
2004 letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters provided 
the substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letters instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in December 1999, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in April 2001, 
June 2003, December 2003, and July 2004.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; and VA 
examination reports dated in February 2000, June 2003, and 
August 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

VA treatment records revealed treatment for lumbar back pain 
with radiculopathy.  In November 1999, the veteran underwent 
an MRI, which revealed status post-right hemilaminectomy at 
L4-5.  It also revealed enhancing tissue along the right 
ventral lateral aspect of the thecal sac at the level L4-5, 
likely representing post-operative scar tissue.  There was 
pain with tingling from the right hip down the right leg.  A 
March 2001 examination revealed a history of lumbar 
laminectomy with subsequent development of epidural fibrosis 
and right leg pain.  In April 2001, the veteran underwent a 
right L4-5 nerve block.  In August 2001, the veteran 
underwent an additional MRI.  The impression was post-
surgical changes of a right hemilaminotomy at L4-5, without 
evidence of recurrent disc.  There was a mild disc bulge at 
L4-5.  There was no evidence of spinal canal stenosis, disc 
protrusion or neural foramina narrowing at any level.  

In February 2000, the veteran underwent a VA examination.  
Physical examination of the lumbar spine revealed no painful 
motion, muscle spasm, or weakness.  Extension was to 35 
degrees, without pain.  Lateral bending was to 40 degrees, 
bilaterally, without pain.  Rotation was to 35 degrees, 
bilaterally, without pain.  Range of motion was not limited 
by pain, fatigue, weakness or lack of endurance.  

In June 2003, the veteran was scheduled for an additional VA 
examination.  Subjective complaints included weakness, 
fatiguability, and instability of the right leg.  The veteran 
alleged that he experienced two episodes of fecal and urinary 
incontinence.  Physical examination revealed a limp, favoring 
the right side; he did not have a Trendelenburg stance or 
gait.  Range of motion included flexion to 90 degrees, and 
extension to 35 degrees.  Lateral bending was to 35 degrees, 
bilaterally; and rotation was to 30 degrees, bilaterally.  He 
did not have any increased muscle tone in the paraspinous 
muscles.  When testing sensation he had decreased sensation 
to sharp and dull over the lateral aspect of his right leg 
and to the lateral dorsal aspect of his right foot.  He 
stated that on a regular basis, about every two months, he 
would have to stay in bed one or two days, due to his back 
pain.  The veteran was diagnosed as having status post L4-5 
hemilaminectomy and diskectomy, now with chronic back pain.  

In August 2004, the veteran presented for a third VA 
examination.  His subjective complaints included constant 
pain, occasional weakness in the right hand and down into his 
lower extremity.  Pain was primarily in his lower back but it 
also shot down into his right leg.  Physical examination 
revealed a normal heel toe gait.  Flexion was to 90 degrees; 
and extension was to 30 degrees.  Lateral flexion was to 30 
degrees, bilaterally; and lateral rotation was to 30  
degrees, bilaterally.  Range of motion was not significantly 
limited by pain.  There were no postural abnormalities.  
There was no evidence of muscle spasm or guarding.  X-rays 
revealed no evidence of fracture.  He had maintained disc 
spaces of the lumbar spine.  There was mild straightening of 
the natural lumbar lordosis.  The veteran was diagnosed as 
having intervertebral disc syndrome.  

II. Laws and Regulations

Disability ratings are based on average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  The average impairment as set 
forth in the VA Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities. Generally, the degree of disability 
specified is considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  
Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.         38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided. Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate ratings for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

At the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A.          
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III. Analysis

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).

Under the rating criteria in effect prior to September 23, 
2002, a zero percent rating was assigned for postoperative 
intervertebral disc syndrome, cured.  A 10 percent rating was 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating was assigned for moderate intervertebral disc 
syndrome, and a 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A maximum 60 percent rating was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under rating criteria in effect prior to September 26, 2003, 
Diagnostic code 5295 provides a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  Severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.   With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease Unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
disability rating.  Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spin greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent disability rating.

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

The Board will initially address whether the veteran is 
entitled to increased disability rating in excess of 40 
percent for his service-connected post-operative right 
hemilaminectomy at L4-L5 residuals under the criteria in 
effect prior to September 23, 2002.  Based on the foregoing, 
the Board finds that under the former criteria for evaluating 
intervertebral disc syndrome the veteran is entitled to a 
disability rating of 60 percent.  Under the former criteria, 
Diagnostic Code 5293 provided for a maximum 60 percent rating 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
Both the June 2003 and August 2004 examiner noted decreased 
sensation in the right leg and right leg radiculopathy.  
Accordingly, the veteran's lumbar spine disability produced 
other neurological findings appropriate to the site of the 
diseased disc, and little intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  As such, he is entitled 
to a 60 percent disability evaluation under this criteria.

It is noted that even if the veteran had not limited his 
appeal, he would not be entitled to a rating in excess of 60 
percent at this time.  Under the first change in regulations 
for 38 C.F.R. § 4.71a, DC 5293 (2003), the veteran's 
disability already has the maximum evaluation for one method 
of rating intervertebral disc syndrome in terms of the 
incapacitating episodes.  The other option is to consider 
orthopedic and neurological manifestations separately.

There is no evidence of severe limitation of motion under DC 
5292 (in effect at the time of the veteran's initial 1999 
claim) for a 40 percent maximum rating in terms of orthopedic 
manifestations, even in terms of DeLuca factors.  Nor is 
there evidence of moderate incomplete paralysis (20 percent), 
moderately severe incomplete paralysis (40 percent), severe 
incomplete paralysis with marked muscular atrophy (60 
percent), or complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) lost 
(80 percent).  See 38 C.F.R.               § 4.124(a), 
Diagnostic Codes 8520, 8620, 8720 (2003).  The veteran's 
primary problem did not involve any form of paralysis; 
rather, he had sensory radiculopathy that caused pain.

Finally, under the final change in September 2003 for rating 
spine disease and injury, the veteran is not entitled to a 
rating in excess of 60 percent.  The veteran already has the 
maximum rating of 60 percent in terms of one alternative for 
rating intervertebral disc syndrome under incapacitating 
episodes.  The other alternative is considered with 
limitation of motion combined with neurological problem.  As 
such, he does not have unfavorable ankylosis of the entire 
spine for a 100 percent evaluation.  He does not have 
unfavorable ankylosis of the entire thoracolumbar spine for a 
50 percent evaluation.  The veteran does not have unfavorable 
ankylosis of the entire cervical spine, or, forward flexion 
of the thoracolumbar spine 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine for a 40 
evaluation.  Nor does he experience forward flexion of the 
cervical spine 15 degrees or less, or, favorable ankylosis of 
the entire cervical spine for a 30 percent evaluation.

Furthermore, the ratable radiculopathy in the lower 
extremities is not severe enough to warrant a rating of 40 
percent or higher, because there is no evidence of moderately 
severe incomplete paralysis, of marked muscle atrophy (60 
percent), or complete paralysis of the foot (80 percent).  38 
C.F.R. § 4.124a, Diagnostic Code 8520.

In conclusion, the veteran's service-connected post-operative 
right hemilaminectomy at L4-L5 residuals are entitled to a 60 
percent disability rating, but no higher.


ORDER

Entitlement to a 60 percent rating for post-operative right 
hemilaminectomy at L4-L5 residuals is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


